Opinión disidente del
Juez Asociado Señor Belaval,
con la cual están conformes los Jueces Asociados Señores Hernán-*269dez Matos y Santana Becerra y concurre el Juez Presidente, Señor Luis Negrón Fernández
San Juan, Puerto Rico, a 14 de julio de 1967
En la solicitud de revisión que presenta el demandante recurrente, y que admiten como ciertos a los efectos de la discusión los demandados recurridos, se alegan los siguientes hechos:
“El recurrente es jinete con licencia número J 6430 expedida por las Autoridades Hípicas de Puerto Rico y en el transcurso de la segunda carrera de las celebradas el 10 de mayo de 196b fue obstaculizado por el jinete R. Rivera y con tal motivo el recu-rrente se comunicó con los señores miembros del Jurado Hípico formulando una reclamación de ‘foul’ cuya reclamación no fue atendida por éstos; que viendo el recurrente que aún estando en la caseta del teléfono se había proclamado oficial el resultado de la carrera volvió a llamar a los señores del Jurado para in-quirir porque no se consideraba su reclamación contestándole el Lie. Francisco Arrillaga, Presidente del Jurado Hípico, ‘que quien era él para cuestionar las decisiones del Jurado’ colgando el teléfono; que aturdido y sumamente molesto por el trato reci-bido, el recurrente al entrar a la caseta de los jinetes y al encon-trarse con su compañero R. Rivera tuvo con éste un altercado como consecuencia del cual fue castigado por el Jurado Hípico a tres días de suspensión. Terminadas las carreras del domingo 10 de mayo de 1964 mientras el recurrente se retiraba a su hogar fue entrevistado por un periodista a quien le hizo ciertas mani-festaciones entre ‘que se sentía abrumado, perseguido y oprimido y pensaba trasladarse a la ciudad de Nueva York para continuar allí ejerciendo su profesión de jinete ya que aquí se le hacía imposible’ y al indicarle el periodista que reconsiderara su acti-tud ya que el recurrente había sido el jinete „con más triunfos en el año 1963 y que durante el año 1964 iba en la delantera con 16 o 17 victorias y que qué iba a hacer con el liderato de los jinetes el recurrente contestó ‘que le regalaba dicho liderato a los señores del Jurado para que hicieran con él lo que mejor les pareciera’, que el miércoles día 13 de mayo de 1964, según la resolución que había tomado el recurrente, después de su expe-riencia del domingo 10 de mayo de 1964, se trasladó a la ciudad *270de Nueva York para de ejercer allí su profesión de jinete; que el miércoles 13 de mayo y a la hora de su partida para Nueva York, el recurrente no había sido citado por el Jurado Hípico, no había sido notificado de cargo alguno contra él ni tenía cono-cimiento de la existencia de cargo alguno contra él, ni de sus-pensión alguna que le hubiera sido impuesta a no ser la suspen-sión de tres (3) días impuéstale el domingo 10 de mayo de 1964 por el altercado con su compañero jinete R. Rivera, en la caseta de los jinetes y cuya suspensión expiraba el miércoles 13 de mayo de 196b; que el sábado 16 de mayo de 1964 y estando en la ciudad de Nueva York, el recurrente recibió una comunicación de su abogado, informándole que había sido castigado a una suspensión indefinida por parte del Jurado Hípico, que era nece-sario regresara para comparecer ante dicho Jurado; que res-pondiendo a la comunicación recibida de su abogado, el domingo 17 de mayo de 1964, el recurrente regresó a Puerto Rico, perso-nándose al Hipódromo El Comandante acompañado de su abo-gado y solicitó audiencia de los señores del Jurado; que el Jurado Hípico se negó a recibir al recurrente acompañado de su abogado y el recurrente no subió a presencia de los señores del Jurado por consejo de su abogado; que el domingo 17 de mayo de 1964, o sea el mismo día que habiendo regresado de Nueva York, el recu-rrente trató de que el Jurado Hípico lo recibiera acompañado de su abogado y que el Jurado Hípico se negó a permitir la comparecencia del recurrente acompañado de abogado; dicho organismo tomó el siguiente acuerdo:
‘Jinete E. Belmonte — Suspendido y su caso referido al Administrador Hípico — En vista de que el jinete E. Belmonte a pesar de haber sido requerido por el Jurado para que com-parezca ante dicho cuerpo a fin de investigar ciertas mani-festaciones vertidas por dicho jinete a la prensa, a la radio y la televisión, no ha comparecido; y en vista además, de que las supuestas manifestaciones, de ser ciertas que fueron ver-tidas por dicho jinete constituyen a juicio del Jurado una violación de los incisos 20 y 21- del Artículo 1,001 del Regla-mento Hípico, SE DETERMINA QUE EL JINETE E. BEL-MONTE CONTINUE SUSPENDIDO y su caso sea referido al Administrador del Deporte Hípico para que después de practicada la investigación correspondiente, tome las provi-dencias que estime necesarias a este caso.’ (Énfasis y mayús-culas nuestras) ;
*271[que] el martes 19 de mayo de 1964, el Administrador Hípico Agustín Mercado Reverón, por carta en la cual copiaba el acuerdo adoptado por el Jurado Hípico el 17 de mayo de 1964, citó al recurrente para una investigación el miércoles 20 de mayo de 1964, a las nueve de la mañana. (Carta de 19 de mayo de 1964 de Agustín Mercado Reverón a Eddie Belmonte, Exh. 1) ; que cumpliendo con la citación háchale por el Administrador Hípico, de un día para otro o sea el 19 de mayo para el 20 de mayo, el recurrente compareció ante dicho funcionario acompañado de su abogado; que en la oficina del Administrador Hípico, este fun-cionario no notificó al recurrente con pliego de cargos alguno por violación a la Ley o reglamento Hípico que le hubiera sido formulado por el Jurado Hípico ni ofreció prueba alguna sobre violación alguna del recurrente a la Ley Hípica y/o sus Regla-mentos ; que el Administrador Hípico actuó así a pesar de que en su citación al recurrente para investigación le notificó que ‘las supuestas manifestaciones de ser ciertas constituyen a juicio del Jurado violación de los Incisos 20 y 21 del Artículo 1001 del Reglamento Hípico;’ que el jueves 21 de mayo de 1964, el Admi-nistrador Hípico dictó una resolución imponiéndole un castigo al recurrente de diez (10) días de suspensión a partir del día 13 de mayo de 1964 ‘FECHA EN QUE FUERA SUSPENDIDO POR EL JURADO’. (Mayúsculas y énfasis nuestro) (Resolu-ción de 21 de mayo de 1964 Exh. 2) ; que la suspensión impués-tale al recurrente por el Administrador por su resolución de 21 de mayo de 1964, lo fue ‘a partir del 13 de mayo de 1964’ y le fue notificada al recurrente el día 22 de mayo de 1964, o sea, el mismo día en que quedaba extinguido el castigo. (Véase hecho 27 de la demanda, Exh. 5); que del acuerdo del Jurado Hípico de 17 de mayo de 1964, (Exh. 1 de esta Solicitud de Revisión) donde se expresa: ‘ se determina que el jinete Eddie Belmonte continúe suspendido y de la resolución del Administrador Hípico de 21 de mayo de 1964, donde se expresa ‘el Administrador im-pone por la presente una suspensión al jinete Eddie Belmonte de diez dias a partir del IS de mayo de 1964-, fecha en que fuera suspendido por el Jurado’, surge claramente el hecho de que el recurrente fue castigado a suspensión indefinida por el Jurado Hípico el 13 de mayo de 1964, sin previa formulación de cargos, ni vista ni oportunidad de'ser oído. (Véase Exhibits 1 y 2) ; que de la resolución del 21 de mayo de 1964, el recurrente apeló para ante la Junta Hípica el día 25 de mayo de 1964, expresando en *272su escrito de apelación ‘que a pesar de que aparentemente no procede esta apelación porque prima facie el castigo impuéstole por el Administrador al querellado apelante es solamente de diez (10) días de suspensión fundamentalmente si procede ya que se trata de un castigo impuesto arbitrariamente no habiéndose cometido falta alguna que lo justifique’. . . (Escrito de Apelación del recurrente ante la Junta Hípica del 25 de mayo de 1964 Exh. 3) ; que el día 2 de junio de 1964, la Junta Hípica dictó reso-lución, a petición del Administrador Hípico, desestimando el recurso de apelación por carecer la Junta de jurisdicción a tenor con lo dispuesto en el Artículo 8 de la Ley Hípica en el sentido de que la Junta Hípica tiene jurisdicción apelativa limitada a los casos de suspensión de un mes o más, y en casos de multas de Cien Dólares ($100.00) o más. (Resolución de la Junta Hípica de 2 de Junio de 1964, Exh. 4); que en su resolución de 2 de junio de 1964, la Honorable Junta Hípica manifestó ‘alega el apelante que dicha disposición (Artículo 8 de la Ley Hípica) no se aplica toda vez que la resolución del Administrador es caprichosa, arbi-traria y contraria a la ley y anticonstitucional’ y continúa la Junta a la página 2 de su Resolución ‘si el jinete apelante en-tiende que la determinación hecha por el señor Administrador le causa daño a su reputación, él puede recurrir a los remedios que tiene en ley para proteger sus derechos y citó la Honorable Junta el caso de Hernández v. Comisión Hípica, 50 D.P.R. 100.’ ”
El recurrente radicó una “acción civil” contra el Admi-nistrador Hípico y contra el Jurado Hípico alegando que el demandante tenía un claro e indiscutible derecho consti-tucional a no ser castigado sin el debido proceso de ley, o sea, sin habérsele notificado cargo alguno, sin haber sido citado a vista, sin haberse traído prueba de clase alguna contra él sobre una posible violación de la Ley Hípica o su regla-mento; que dicho castigo, a pesar de que aparecía extinguido ya al momento de notificársele la resolución, subsiste en su expediente y en cualquier momento puede entorpecerse su trabajo profesional en los hipódromos del continente. En dicha acción civil se solicitó del Tribunal los siguientes pro-nunciamientos: (1) que el demandante recurrente tiene de-*273recho a asistencia legal en cualquier comparecencia para responder de cualesquier cargos ante el Jurado hípico, el Ad-ministrador Hípico o cualquier otra Autoridad Hípica; (2) que los incisos 20 y 21 del Art. 1001 del Reglamento Hípico en tanto y en cuanto privan al demandante del derecho cons-titucional a la libertad de palabra son nulos y anticonstitu-cionales; (3) que ni el Jurado Hípico ni el Administrador, ni ninguna otra Autoridad Hípica tiene facultad para casti-gar al recurrente sin haber cumplido con los requisitos mí-nimos de un debido proceso de ley y (4) que el castigo im-puesto en esta forma debe ser eliminado del expediente del demandante recurrente en los archivos de la “Administra-ción” Hípica en Puerto Rico y así mismo que si el castigo hubiere sido notificado a cualquier agencia, instrumentalidad o autoridad del extranjero, relacionada con el deporte hípico, se le notifique asimismo la eliminación de dicho castigo. Soli-citada la desestimación por los demandados recurrentes, por los fundamentos (1) que la demanda no expone una recla-mación que justifique la concesión de un remedio; (2) que habiéndose cumplido el castigo impuesto al demandante la reclamación es académica;- (3) que el demandante no ha ago-tado el remedio administrativo, la ilustrada Sala de San Juan del Tribunal Superior de Puerto Rico dictó la siguiente sentencia:
“Examinada la demanda en la forma mas [sic] favorable al demandante y vistas las disposiciones del artículo 9 de la Ley Hípica de Puerto Rico, Ley número 149 de 22 de julio de 1960, se declara con lugar la moción de desestimación toda vez que el demandante no ha agotado el remedio administrativo. Además, no habiendo el demandante recurrido ante este Tribunal me-diante el recurso de certiorari que provee dicho artículo 9, la adjudicación que hizo el Jurado Hípico o el Administrador Hí-pico en su caso, constituye causa juzgada.”
Los artículos que se alega son aplicables a la cuestión litigiosa son los siguientes artículos de la Ley Núm. 149 de *27422 de julio de 1960 creando la Administración del Deporte Hípico: Art. 8: Cualquier persona afectada por las órdenes, decisiones, suspensiones o multas impuestas por el Adminis-trador Hípico, el Jurado y los Jueces de salida, podrá apelar ante la Junta Hípica; Disponiéndose, que en caso de pena-lidades, multas o suspensiones, sólo podrá apelarse cuando la suspensión fuere por un término de tres meses o más.o la multa impuesta fuere de $100 ó más. Las apelaciones no suspenderán los efectos de las órdenes, decisiones, suspensio-nes y multas mientras se resuelve la apelación por la Junta. En casos de multa la persona castigada no podrá inscribir ni correr caballos a menos que deposite en la Oficina del Administrador el importe de la multa, el cual le será devuelto de serle favorable la resolución de la Junta. Toda apelación deberá radicarse en la Secretaría de la Junta Hípica dentro de cinco (5) días a partir de la notificación a la persona perjudicada. La Junta verá el caso en apelación con audien-cia de las partes dentro de los quince (15) días de radicada la apelación y deberá dictar resolución dentro de los quince (15) días siguientes a la vista. La Junta podrá resolver sosteniendo, modificando o revocando la orden o decisión ape-lada. La parte afectada y los funcionarios de la Adminis-tración tendrán derecho a estar representados por medio de abogados. La Junta establecerá por Reglamento la forma en que se conducirán los procedimientos ante ella.
Art. 9: Las decisiones, órdenes o resoluciones finales de la Junta Hípica, sólo podrán ser revisadas mediante recurso de certiorari por la Sala de San Juan del Tribunal Superior del Tribunal de Primera Instancia de Puerto Rico en cuanto a errores de derecho; disponiéndose, que antes de las radi-caciones de la petición de certiorari, deberá solicitarse me-diante moción al efecto la reconsideración de la decisión, orden o resolución a la Junta Hípica, la que vendrá obligada a resolver sobre los méritos de la misma, dentro de un término no mayor de diez (10) días después de su radica-*275ción en la Junta. La petición de certiorari provista por esta ley, deberá presentarse dentro del término de quince (15) días de haberse notificado de la decisión, orden o resolución final correspondiente a la parte perjudicada; Disponiéndose, que el recurrente sólo podrá alegar, como errores de derecho en su recurso de revisión, aquéllos que hubiese alegado en su moción de reconsideración a la Junta Hípica. El Tribunal Superior deberá resolver el recurso de certiorari provisto por esta ley, dentro de treinta (30) días después de haber sido sometido definitivamente por las partes. La radicación de la moción de reconsideración provista por esta ley, ni la expe-dición del auto de certiorari por el Tribunal Superior sus-penderán la efectividad de la, decisión, orden, resolución o actuación de la que se pide reconsideración a la Junta o que se recurre a las cortes, excepto en aquellos días en que los castigos envueltos sean por un término de (30) o menos días. No se expedirán órdenes de entredicho, injunctions, ni ninguna otra medida restrictiva que impida la ejecución de las órdenes o resoluciones recurridas, sin notificar y oir a la Junta.
Por otro lado el Art. 6 concede a la Junta Hípica, entre las facultades para reglamentar todo lo concerniente al de-porte hípico “determinar y establecer mediante Reglamento, las prácticas indeseables y que se prohíben, por entorpecer el mejor desarrollo hípico”, y los incisos 20 y 21 del 1001 del Reglamento Hípico establecen como prácticas indeseables (inciso 20) “Conducirse o dirigirse en forma grosera o soez o faltarle el respeto a cualquier funcionario o empleado de la Administración.” e (inciso 21) “Hacer manifestaciones falsas o detrimentales al deporte hípico así como a las per-sonas relacionadas con el mismo.” Como se recordará las manifestaciones que le hizo el demandante recurrente al pe-riodista fueron: “que se sentía abrumado, perseguido y opri-mido y pensaba trasladarse a la ciudad de Nueva York para continuar allí ejerciendo su profesión de jinete ya que aquí *276se le hacía imposible”, y al recordarle el periodista que el demandante recurrente, como jinete, había sido el jinete con más triunfos en el año 1963 y que durante el año 1964 iba en la delantera con 16 ó 17 victorias, el demandante recu-rrente contestó “que le regalaba dicho liderato a los señores del Jurado para que hicieran con él lo que mejor les pare-ciera”.
La regla de mayor flexibilidad para juzgar los méritos de una adjudicación administrativa, sobre todo ante una im-pugnación constitucional, es examinar tanto las disposiciones de la ley como la aplicación que de la misma hacen los fun-cionarios a cargo de ella para determinar si en virtud de la informalidad del trámite provisto por el estatuto o de la discreción concedida al funcionario se ha lesionado un dere-cho del peticionario. A veces la lesión de un derecho la pro-voca el trámite confiscatorio dispuesto por la propia ley y en otras ocasiones, es la disposición de ánimo poco razonable del funcionario llamado a aplicar la ley. Como puede fácil-mente concluirse un funcionario dispuesto a aplicar con mesura y discreción las medidas coactivas de un estatuto puede salvar cualesquiera deficiencias de la ley ante el impe-rativo constitucional. Entendemos que uno de los ideales que debe desarrollar el funcionario público es evitar el descrédito de la ley y hacer evidente su interés en que la ley resulte lo más justiciera para todos. Algunos funcionarios creen que la discreción que le concede la ley es para actuar en la forma más libre posible ante los fines específicos de la ley o la razón superior de la justicia. No hace mucho tuvimos que manifestarnos sobre este exceso, y decir: “La discreción ad-ministrativa no es absoluta. Ningún Tribunal estaría dis-puesto a convertir la discreción administrativa en un tér-mino mágico que permita una arbitrariedad. Discreto es el juicio si además de estar apoyado en la razonabilidad, se encuentra sostenido por una clara noción de justicia en su *277sentido llano.” Rodríguez v. Srio. de Obras Públicas, 86 D.P.R. 258 (Belaval) (1962), cita precisa a la pág. 265.
En cuanto a licencias hace tiempo que venimos insis-tiendo con las Juntas Administrativas sobre su obligación de estar en perpetua vigilancia para evitar cualquier lesión al derecho del peticionario debido a la informalidad del trá-mite o el enervamiento de las exigencias constitucionales tan adheridas a la Ley administrativa como la sombra al cuerpo. Cada vez que se piensa en una ley que concede facultad de actuar a un funcionario debe pensarse además en el cuerpo de principios inalienables que ordena todo nuestro estado civil. En el caso de Hernández v. Comisión Hípica, 50 D.P.R. 100 (Wolf) (1936), cita precisa a la pág. 102, nos expresa-mos así:
“La ley que regía el hipismo en Puerto Rico en la época en que ocurrió este caso, lo era la núm. 11 de 1932 (pág. 195), que autorizaba a la Comisión Hípica Insular a formular ciertas reglas y a delegar poder para actuar a un jurado designado por la Comisión para la supervisión directa de las carreras. Al amparo de la facultad concedídale por esta ley, la Comisión Hí-pica formuló la regla 96 para los jurados, el inciso (h) de la cual lee así:
‘(h) Antes de imponer castigo alguno, deberá practicar, hasta donde sea posible, una investigación de los hechos de-nunciados, tomando todas las declaraciones bajo juramento y dando la oportunidad al querellado de ser oído en su defensa.’
Convenimos en que no fue la intención de los redactores de dicho inciso que se observaran todas las solemnidades de un juicio. El jurado de un hipódromo no está en condiciones de celebrar un juicio completo. Estamos muy convencidos de que se exigían muchas menos formalidades. Creemos que bastaría que los testigos y el acusado fuesen citados, juramentados y examinados de manera informal y que se le diera al jockey la oportunidad de llamar a otros testigos, quizá a algunos de los otros jockeys que tomaron parte en la carrera. Sea esto como fuere, al demandante apelado no se le dio oportunidad para defenderse. Lo que le sucedió a Hernández fue algo más parecido a lo que ocurre a la terminación de ciertos juicios criminales, cuando la corte le pregunta al acusado si tiene alguna razón que *278alegar para que no se dicte sentencia. Si procede un injunction por dejar de cumplir con las disposiciones de la regla 96 supra, éste es un caso que claramente cae bajo la misma.”
En el caso de Las Monjas Racing Corp. v. Com. Hípica, 67 D.P.R. 45 (De Jesús) (1947), cita precisa a las págs. 52-53, volvimos a insistir sobre lo mismo:
“Tratándose de una cancelación o revocación de licencia, ¿actuó la Comisión dentro de la autoridad cónferídale por el art. 7 de la Ley Hípica, dispositiva de que ‘para cancelar cual-quiera de las licencias expedidas por la Comisión Hípica Insular, ésta concederá a la parte una previa audiencia y oportunidad de defenderse’ ? La Comisión notificó los cargos a la peticionaria y señaló día para la audiencia. Ese día compareció la peticiona-ria y negó los cargos, pero la Comisión se abstuvo de presen-tar evidencia alguna para substanciarlos, alegando que por la investigación que había hecho previamente, se había enterado de que las deficiencias no habían sido corregidas.
Ésa no es la audiencia que contempla la ley. En el caso de Int. Com. Comm. v. Louis. & Nash. R.R., 227 U.S. 88, 93 (1913), se dijo por el Tribunal:
‘La Comisión es un cuerpo administrativo y aun cuando actúa en una capacidad cuasi judicial, no está limitada por las reglas estrictas, sobre admisibilidad de evidencia, aplicables en los pleitos entre litigantes privados. Int. Com. Comm. v. Baird, 194 U.S. 25. Pero cuanto más liberal es la práctica en la admisión de testimonio, tanto más imperativa es la obligación de seguir las reglas fundamentales de evidencia por las cuales se reclaman o defienden derechos. En tales casos los comisionados no pueden actuar basados en su propia información como antiguamente podían hacerlo los jurados. Todas las partes deben ser completa-mente informadas de la evidencia sometida o que ha de ser consi-derada, y debe dárseles oportunidad de repreguntar testigos, de examinar documentos y de ofrecer evidencia en explicación o refutación. De ninguna otra manera puede una parte sostener sus derechos o hacer su defensa. De ningún otro modo puede ella poner a prueba la suficiencia de los hechos para sostener la con-clusión, porque de lo contrario, aunque apareciese que la orden no estaba basada en evidencia, la manifiesta deficiencia podía ser siempre explicada bajo la teoría de que la comisión tenía ante sí, *279extraña y desconocida, pero presuntivamente suficiente informa-ción para sostener su conclusión. United States v. Baltimore & Ohio S. W. R. R., 226 U.S. 14.’
Sostienen la misma doctrina Crowell v. Benson, 285 U.S. 22, 48 (1932) y Moran v. School Committee of Littleton, 59 N.E.2d 279, 281 (Mass. 1945).”
El tercer caso que destacaremos es el caso de Archilla v. Com. Hípica, 72 D.P.R. 425 (Marrero) (1951), cita precisa a las págs. 430-432:
“De los autos surge que los peticionarios eran dueños de caballos; que tenían inscritos los mismos a su nombre en la Co-misión Hípica Insular y que al solicitar la renovación de sus licencias éstas les fueron denegadas sin celebración de vista, sin darles oportunidad para ser oídos, y sin expresarse los motivos en que tal denegatoria se basaba.
Admitimos que en armonía con lo provisto en la ley, la Comi-sión querellada estaba ampliamente facultada para adoptar re-glamentos y que éstos una vez aprobados por el Gobernador tenían fuerza de ley. Asimismo, que en beneficio del deporte la Comisión estaba facultada para denegar la solicitud de cuales-quiera licencias relacionadas con el hipismo. Empero, reitera-damente se ha resuelto que cuando por legislación el estado de-lega en un organismo gubernamental la facultad de otorgar licencias para dedicarse al ejercicio de una profesión, negocio u ocupación que no es inherentemente lesivo al bienestar pú-blico, semejante licencia una vez otorgada se convierte en un derecho personal valioso que no puede ser luego revocado o menoscabado en forma alguna, a nó ser mediante la debida no-tificación y la celebración de una vista justa e imparcial ante un tribunal o junta no prejuiciados. En el presente caso, repeti-mos, a los peticionarios les fueron otorgadas licencias como dueños de caballos. Las -mismas, por disposición expresa del artículo 44 del reglamento vencían el día 31 de diciembre de cada año, teniendo en su consecuencia que ser renovadas de año en año en caso de que las personas a cuyo favor fueron otorgadas así lo interesaran. La negativa a renovar sus licencias, bajo las circunstancias reseñadas, equivalía, conforme indicó el tribunal a quo, a la cancelación de las mismas, no pudiendo la Comisión querellada, mediante el requisito de una renovación de año en año lesionar el derecho de los peticionarios a obtenerlas, a menos *280que ordenara la celebración de una vista, diera a ellos la oportu-nidad de ser oídos y concluyese que existían motivos fundados para rehusar expedirlas. Véanse artículo 7 de la Ley 11 de 1932, según figura en la nota 3; Las Monjas Racing Corporation v. Comisión Hípica, 67 D.P.R. 45, 49; State v. Otterholt, 15 N.W.2d 529, 531; Leakey v. Georgia Real State Commission, 55 S.E.2d 818, 819; State v. Swearingen, 22 N.W.2d 809, 812; XLV Colum. L. Rev. (1945), págs. 67 et seq; y Gellhorn, Administrative Law, Second Edition, 1947, págs. 275.
No habiéndose dado a los peticionarios la oportunidad de ser oídos, la resolución de la Comisión denegándoles las licencias interesadas resultaron contrarias a derecho. El tribunal inferior, por tanto, actuó acertadamente al dictar sentencia en la forma en que lo hizo.”
Sobre la vigilancia del poder judicial en cuanto a la arbitrariedad de la adjudicación administrativa, en el caso de Debién v. Junta de Contabilidad, 76 D.P.R. 96 (Ortiz) (1954), cita precisa a las págs. 104-105 nos expresamos en los siguientes términos:
“Se trata en este caso de licencias reglamentadas por el Estado. El legislador válidamente ha delegado en una Junta la concesión y denegación de tales licencias y, al igual que otras entidades administrativas, la Junta debe tener amplias facul-tades discrecionales para aquilatar los hechos y factores rele-vantes en vista, especialmente, de la experiencia y los conoci-mientos especializados de los componentes de esas entidades. Generalmente, se puede conceder a una junta administrativa el poder de comprobar y calificar la idoneidad y aptitudes de soli-citantes de licencias, al igual que los hechos y condiciones reque-ridas por el estatuto, y de determinar si las disposiciones de la ley han sido cumplidas, de acuerdo con la significación general-mente aceptada de los términos del estatuto. 33 Am. Jur. 377, 378, 379. El legislador establece las normas generales, tan amplias que puedan' dejar al administrador un margen ade-cuado de libertad para complementar las normas legislativas mediante la aplicación de su juicio experimentado, pudiendo desenvolverse la agencia en un área de análisis, apreciación y discreción administrativa, siempre y cuando que eSa discreción tenga una base de razonabilidad. Secretary of Agriculture v. *281Central Roig Co., 338 U.S. 604, 611; Gray v. Powell, 314 U.S. 402, 412; Board v. Hearst Publications, 322 U.S. 111; Board of Governors v. Agnew, 329 U.S. 441; 58 Harv. L. Rev. 70, Review of Findings of Administrators, Judges, and Juries: A Comparative Analysis. Pero el respeto judicial a la relativa libertad de acción de los administradores no puede llegar hasta el extremo de la indiferencia pasiva y la condescendencia total. El ‘desi-derátum’ de autonomía administrativa no justifica una indepen-dencia absoluta de la intervención judicial. El área de discreción debe tener linderos jurídicos. El territorio de actuación admi-nistrativa debe tener fronteras judiciales. La discreción admi-nistrativa no es absolutamente ilimitada. La discreción de una junta debe tener una base racional ep la prueba. Las decisiones de una junta en cuanto a concesión o denegación de licencias no pueden ser arbitrarias, caprichosas, fraudulentas o desprovistas de base razonable en la prueba. 33 Am. Jur. 379; McDonough v. Goodcell, 13 Cal.2d 741; Riley v. Chambers, 181 Cal. 589; Jaffarian v. Murphy, 183 N.E. 110; Hazel Park Racing Ass’n v. Inglis, 58 N.W.2d 241; American Committee on Maternal Welfare v. Mangan, 14 N.Y.S.2d 39, confirmado en 27 N.E.2d 278; Farrand v. State Medical Board, 85 N.E.2d 113. Prevalece un criterio de razonabilidad en el ejercicio de la discreción admi-nistrativa. 62 Harv. L. Rev. 1058, 1059.”
Aplicando la regla flexible que permite aunar en una única cuestión de derecho, las disposiciones de la ley con la discreción del administrador que la aplica para suplir cualesquiera deficiencias de la ley, creemos estar frente a un caso en que no es necesario entrar a considerar cualquier estado de inconstitucionalidad del estatuto, porque las de-ficiencias en la informalidad del trámite pueden ser suplidas por una razonable oportunidad de defensa concedida por la discreción del Administrador o de la Junta Administrativa encargada de la aplicación de la ley. No puede haber texto ni sutileza de intérprete que pueda eliminar la oportunidad de ser oído antes de procederse a la cancelación de una li-cencia otorgada por el Estado, conferida expresamente por nuestra Constitución.
*282Debe. concedérsele dicha oportunidad al demandante re-currente y permitirle la correspondiente asistencia de abo-gado para objetar, defender y amparar en la esfera del Derecho Administrativo la facultad para actuar de la “Ad-ministración” y al derecho del peticionario a continuar en el disfrute de su derecho de propiedad. Es posible que los inci-sos 20 y 21 del Art. 1001 del Reglamento aplicado estricta-mente a ejercicios razonables de la libertad de palabra y del derecho a formular los agravios correspondientes contra el Estado — en este caso contra los funcionarios de la Adminis-tración — pueda crear una lesión constitucional. No obstante necesitaríamos una gama más extensa de los distintos ma-tices que la que nos ofrece los supuestos de la prueba hasta el presente. Si bien la violación del inciso 20 nos parece un razonable ejercicio de la libertad de palabra, no estamos tan seguros en cuanto al segundo. Estamos conformes asimismo que ni el Jurado Hípico, ni el Administrador, ni ninguna otra autoridad hípica tienen facultad para cancelar licencia del demandante recurrente sin cumplir con los requisitos mínimos de un debido proceso de ley y cualquier actuación en ese sentido resulta ilegal y nula. La suspensión impuesta en esa forma debe ser eliminada del expediente del deman-dante recurrente en los archivos de la Administración.
Este caso le deja a uno cierto malestar en la conciencia, un exceso de restricción tanto al momento de formular una queja como al solicitar un remedio razonable. Estamos com-pletamente advertidos que la “administración” de ciertos de-rechos individuales no debe hacerse en la forma rígida que creara el exceso de juridicidad y el formulismo procesal del siglo XIX pero tampoco debemos permitir que se diluya todo un sistema de Derecho humano1 dentro de la magia de la “administración”.
Bodenheimer, el famoso autor de una “Teoría del Derecho” de grande predicamento entre los estudiosos de nuestras cien-cias, ha planteado el problema de la siguiente manera:
*283“moral, costumbre y Derecho no son los únicos instrumentos de control social en la sociedad política moderna. En el estado moderno hay otro instrumento de regulación social al que se denomina ‘Administración’. Su importancia y ámbito están au-mentando continuamente . . . Ningún tratado moderno de Ciencia del Derecho puede ser completo si no estudia las relaciones entre Derecho y Administración; hay, sin embargo, pocos campos en donde haya mayor confusión. Esto es particularmente cierto del Derecho administrativo, en el que se enfrentan directamente De-recho y Administración . . . Apenas hay problema que esté tan íntimamente entrelazado con los problemas fundamentales de la Ciencia del Derecho como el problema del Derecho Admi-nistrativo ... El estudio ha de comenzar definiendo el término ‘Administración’. La ‘Administración’ es la regulación de los asuntos públicos o privados, según el principio de utilidad ... La Administración, en su esencia, es un ejercicio de poder. La administración pública en particular es una esfera de actividad libre del gobierno. La consideración directora de la administra-ción pública es el principio de utilidad y la voluntad de lograr resultados prácticos mediante la aplicación de los medios más eficaces. La Administración pública no limitada por el Derecho es puro imperio del poder. Como ha demostrado ampliamente la experiencia de los modernos Estados totalitarios, un Estado puramente administrativo tiende a borrar la diferencia entre poder y Derecho y hacer así nula y carente de sentido la noción de Derecho. Una nación que deja de percibir la diferencia entre las regulaciones administrativas y jurídicas puede perder fácil-mente su libertad y su Derecho, aun sin darse cuenta de ello . . . El Derecho administrativo no se ocupa de la transmisión de la voluntad del Estado en ninguna de sus formas. Se ocupa de los límites puestos al ejercicio de esa voluntad. Tampoco se ocupa el Derecho administrativo de la esfera discrecional asignada a los funcionarios administrativos, sino por el contrario, de las restric-ciones puestas a esa discreción. Debe definirse el Derecho admi-nistrativo como el Derecho que se refiere a las limitaciones pues-tas a los poderes de los funcionarios y corporaciones adminis-trativas. Perdería su carácter de rama jurídica si su función consistiera en describir y enumerar los poderes ejecutivos y discrecionales, de que se inviste a los órganos administrati-vos . . . Frankfurter de la siguiente definición: ‘El Derecho administrativo se ocupa del control jurídico ejercido por los *284órganos de la administración del Estado, distintos de los tribunales y del control ejercido por los tribunales sobre tales órga-nos.’ Estas definiciones ponen de manifiesto elementos impor-tantes del Derecho administrativo. Esta rama del Derecho tiene como misión salvaguardar los derechos de los individuos y gru-pos frente a invasiones indebidas por parte de los órganos administrativos. Determina y circunscribe la esfera de acción dentro de la cual deben operar los órganos administrativos; indica también los remedios que quedan abiertos a los ciudadanos en el caso de que el órgano administrativo trascienda su es-fera de acción: el control ejercido por los tribunales de justicia sobre los órganos administrativos está destinado, sobre todo, a impedir, prevenir o remediar cualquier violación de los dere-chos individuales por actos administrativos. La delimitación de esta área de control es, por tanto, una de las funciones más esenciales del Derecho administrativo. Puede suscitarse el argu-mento de que frecuentemente una ley o norma jurídica no limita el poder de los funcionarios ejecutivos, sino que, por el contrario, les concede y atribuye determinar los poderes. ¿ Pierde la calidad de acto jurídico una ley que contiene una concesión de poderes administrativos, pero no expresa ninguna limitación al ejercicio de tales poderes? Sería absurdo examinar toda ley o disposición jurídica con objeto de determinar si contiene una concesión o una limitación de poderes y únicamente en este último caso honrarla con el atributo de ‘acto jurídico.’ Para determinar si un sistema político es un ‘imperio de la ley’ es necesario considerar el orden jurídico como un todo. Hay que determinar si el poder del gobierno está limitado, y hasta qué punto lo está y qué salva-guardias existen contra los actos arbitrarios de los funcionarios públicos. Hay que averiguar qué restricciones a la actividad del gobierno establecen las normas generales del Derecho o las leyes promulgadas. Si se amplía mucho la esfera de actividad libre y sin restricciones del gobierno y se eliminan o restringen en gran medida los remedios de que disponen los individuos o grupos contra la invasión de sus esferas privadas, el Derecho camina hacia su abdicación ... Lo que importa principalmente al Dere-cho son los derechos; a la Administración los resultados; el Dere-cho conduce a la libertad y la seguridad en tanto que la Admi-nistración fomenta la eficacia y rapidez de la decisión. Los peli-gros del Derecho son la rigidez y el estancamiento; los de la administración la burocracia y la autocracia . . . Han ido sur-*285giendo en rápida sucesión un gran número de órganos adminis-trativos. Hay una tendencia a eliminar o reducir el control judicial de la acción administrativa. La baja estima en que se ha tenido al poder administrativo en el siglo pasado, ha cedido el paso — en muchos sectores — a una exagerada alabanza de sus ventajas. No siempre se percibe con claridad que aunque ese poder aparezca en forma de discreción administrativa, sigue siendo poder y, a menos que tenga el contrapeso de las restric-ciones legales, es susceptible de que se abuse de él. El ejemplo de los Estados totalitarios demuestra amplia y claramente que en un Estado puramente administrativo se da muy poca consi-deración a la dignidad y los derechos humanos de la personali-dad humana.” Vide: Edgar Bodenheimer — Teoría del Derecho págs. 113-123 (Ed. del Fondo de Cultura Económica de 1942).
La sentencia dictada por la Sala de San Juan, del Tribunal Superior de Puerto Rico con fecha 31 de julio de 1964, debe ser revocada y el caso devuelto para que continúen en dicho Tribunal los procedimientos adecuados para la vista en sus méritos del presente caso.